DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-12 have been allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Sasaki (US20030062770A1).
Sasaki discloses a brake section for applying regenerative braking force to a wheel driven by a motor. Control sections varies the force in particular direction shifting a front and a rear wheel braking force distribution towards the ideal braking force distribution. A sensing section to detect the locking tendency of the wheel that locks when the regenerative force exceeds the ideal level.
In regards to claim 1, Sasaki either individually or in combination with other prior art fails to teach or render obvious set a target vehicle speed at arrival of the own vehicle at the target 5position; a braking power control unit configured to make a braking power control of a braking device, to bring a vehicle speed of the own vehicle to the target vehicle speed at the arrival of the own vehicle at the target position; and a low friction coefficient region recognition unit configured to recognize a low 10friction coefficient region of a road surface between a current position of the own vehicle and the target position, the low friction coefficient region having a friction coefficient locally lower than a friction coefficient of a surrounding region of the road surface, wherein the braking power control unit is configured to estimate a maximum deceleration 15rate assuming braking to be started after passage through the low friction coefficient region to cause deceleration to the target vehicle speed at the target position, and on a condition that the maximum deceleration rate is smaller than a predetermined upper limit on a deceleration rate, the braking power control unit is configured to cause a start of generation of braking power after the passage through the low friction 20coefficient region.
In regards to claim 5, Sasaki either individually or in combination with other prior art fails to teach or render obvious set a target position ahead of an own vehicle, and set a target vehicle speed at arrival of the own vehicle at the target position; 5a braking power control unit configured to make a braking power control of a braking device, to bring a vehicle speed of the own vehicle to the target vehicle speed at the arrival of the own vehicle at the target position; and a low friction coefficient region recognition unit configured to recognize a low friction coefficient region of a road surface, the low friction coefficient region being 10expected to be passed through by the own vehicle during the braking power control, and having a friction coefficient locally lower than a friction coefficient of a surrounding region of the road surface, wherein on a condition that the low friction coefficient region recognition unit recognizes the low friction coefficient region, the braking power control unit is configured to 15change a position of a start of generation of braking power, in front of the low friction coefficient region, in a direction more away from the target position than without the low friction coefficient region recognized, and reduce a maximum deceleration rate during deceleration, to a smaller value than without the low friction coefficient region recognized.
In regards to claim 12, Sasaki either individually or in combination with other prior art fails to teach or render obvious set a target position ahead of an own vehicle, and set a target vehicle speed at arrival of the own vehicle at the target position; 5a braking power control unit configured to make a braking power control of a braking device, to bring a vehicle speed of the own vehicle to the target vehicle speed at the arrival of the own vehicle at the target position; and a low friction coefficient region recognition unit configured to recognize a low friction coefficient region of a road surface, the low friction coefficient region being 10expected to be passed through by the own vehicle during the braking power control, and having a friction coefficient locally lower than a friction coefficient of a surrounding region of the road surface, wherein on a condition that the low friction coefficient region recognition unit recognizes the low friction coefficient region, the braking power control unit is configured to 15reduce a deceleration rate before passage through the low friction coefficient raise the deceleration rate after the passage through the low friction coefficient region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662